1    This memorandum opinion was not selected for publication in the New Mexico Reports. Please
 2   see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions.
 3   Please also note that this electronic memorandum opinion may contain computer-generated
 4   errors or other deviations from the official paper version filed by the Court of Appeals and does
 5   not include the filing date.

 6 IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 7 CITY OF ROSWELL,

 8          Plaintiff-Appellee,

 9 v.                                                                           NO. 29,649


10 JAMEY J. FORREST,

11          Defendant-Appellant.


12 APPEAL FROM THE DISTRICT COURT OF CHAVES COUNTY
13 Freddie J. Romero, District Judge

14 Barbara A. Patterson Law Firm PC
15 Barbara Ann Patterson
16 Roswell, NM

17 for Appellee

18 Jamey J. Forrest
19 Roswell, NM

20 Pro Se Appellant

21                                 MEMORANDUM OPINION

22 BUSTAMANTE, Judge.
 1        Defendant appeals from his convictions for two traffic violations. In our notice

 2 of proposed summary disposition, this Court proposed to affirm. Defendant has

 3 timely filed a memorandum in opposition.          We have considered Defendant’s

 4 arguments, and as we are not persuaded that they warrant reversal, we affirm.

 5        An officer stopped Defendant after he observed that Defendant’s headlights

 6 appeared to have been on the high beam position and that other cars were flashing

 7 their high beams on and off as Defendant’s vehicle approached. [RP 78] The officer

 8 apparently thought he had reasonable suspicion to believe that Defendant had violated

 9 Roswell’s City Ordinance 12-10-1.2 requiring that all vehicles be maintained in “good

10 working order and adjustment.” Defendant contends that the officer did not have

11 reasonable suspicion to initiate a traffic stop and, as a consequence, that his

12 convictions should be reversed as the fruit of the poisonous tree of a Fourth

13 Amendment violation. [DS 2-3]

14        In this Court’s notice of proposed summary disposition, we proposed to hold

15 that reversal was not warranted because it appeared that the officer had reasonable

16 suspicion to believe that Defendant had violated the city ordinance. As an alternative

17 basis for affirmance, we proposed to conclude that even if the officer did not have

18 reasonable suspicion to believe that Defendant was violating the city ordinance, the

19 officer had reasonable suspicion to believe that Defendant had violated either NMSA


                                              2
 1 1978, Section 66-3-831(A) (1978), which provides that “whenever the driver of a

 2 vehicle approaches an oncoming vehicle within five hundred feet, such driver shall

 3 use a distribution of light or composite beam so aimed that the glaring rays are not

 4 projected into the eyes of the oncoming driver,” or NMSA 1978, Section 66-3-801(A)

 5 (1991), which makes it a misdemeanor to drive “any vehicle ... which is in such unsafe

 6 condition as to endanger any person.”

 7        In his memorandum in opposition, Defendant’s argument is addressed almost

 8 exclusively to whether there was reasonable suspicion to believe he had violated

 9 Section 66-3-831(A). [MIO 1-3] To the degree that this Court might construe his

10 memorandum as addressing our initial conclusion that the officer had reasonable

11 suspicion to initiate a traffic stop to investigate whether Defendant had violated the

12 city ordinance, Defendant only states that “there were no facts articulated by the RPD

13 officer (who was under the burden of proof) regarding a headlight test or check in the

14 lower court that would support reasonable suspicion . . . .” [MIO 3] As we stated in

15 our notice of proposed summary disposition, we disagree. Where Defendant’s lights

16 were on the high beam position in a manner that was disturbing drivers in oncoming

17 traffic and Defendant was not changing the lights to the normal driving position even

18 though other drivers were signaling him to do so, we conclude that the officer had

19 reasonable suspicion to believe that Defendant’s headlights were not properly adjusted


                                             3
1 or were not able to be switched from the high-beam position to the normal driving

2 position. As there was reasonable suspicion to stop Defendant to investigate the

3 matter further, we hold that the other evidence obtained in the case need not have been

4 suppressed as the fruit of the poisonous tree. We therefore affirm Defendant’s

5 convictions.

6        IT IS SO ORDERED.



7
8                                         MICHAEL D. BUSTAMANTE, Judge

9 WE CONCUR:


10
11 JAMES J. WECHSLER, Judge


12
13 LINDA M. VANZI, Judge




                                             4